     Case 19-32669     Doc 26  Filed 12/23/19 Entered 12/23/19 14:34:29           Desc Main
                                 Document     Page 1 of 2
                      IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

          IN THE MATTER OF                       IN PROCEEDINGS
                                                 UNDER CHAPTER 13
          TERRANCE L HUDSON
          MONIQUE R HUDSON,                      NO. 19-32669
                                                 JUDGE: Goldgar,
                      DEBTORS

                      OBJECTION TO CONFIRMATION OF THE PLAN

          NOW COMES MidFirst Bank, by and through its attorneys, Shapiro Kreisman &

Associates, LLC, and states as follows:

1.        The Debtors filed a Chapter 13 Petition and a plan on November 15, 2019.

2.        The Movant holds a note (or services a loan) secured by a mortgage on the

Debtors’ residence, commonly known as: 591 Maple Ln, Elk Grove Village, IL 60007

dated May 1, 2018.

3.        Pursuant to 11 USC 1322(b)(2) and 11 USC 1322(b)5), the Debtors may not modify

the Movant’s rights under the terms of the loan documents. Among those rights is the right

to receive payment of all sums that were due and owing at the time the case was filed.

4.        The loan was in default in the amount of $17,631.67 when the Debtors filed the

case.

5.        Notwithstanding the foregoing, the plan fails to provide for the payment of any pre-

petition mortgage arrearages, thereby attempting to impermissibly modify the Movant’s

rights.

6.        Pursuant to 11 USC 1322(d), the Court may not confirm any plan that will require

longer than 60 months to complete.

7.        If the Chapter 13 Trustee were to pay the Movant the mortgage arrearages that are

due it, the plan would require in excess of 60 months to enable the Trustee to do that.

8.        As set forth above, the plan is unconfirmable as a matter of law.
 Case 19-32669      Doc 26
                        Filed 12/23/19 Entered 12/23/19 14:34:29 Desc Main
                          Document      Page 2 of 2
      WHEREFORE, MidFirst Bank prays that confirmation of the plan be denied and

for such other relief as the Court deems just.



                                   Respectfully submitted,

                                   _/s/ Richard B. Aronow________
                                   Attorney for MidFirst Bank


Mike Kalkowski ARDC #6185654
Richard B. Aronow ARDC# 03123969
Michael N. Burke ARDC#6291435
Shapiro Kreisman & Associates, LLC
2121 Waukegan Road, Suite 301
Bannockburn, IL 60015
(847) 291-1717
Attorneys for Movant

The firm of Shapiro Kreisman & Associates, LLC is a debt collector. This is an
attempt to collect a debt. Any information may be used for that purpose. If your
personal liability for this debt has been extinguished, discharged in bankruptcy
or if a court order prohibits collecting this debt from you personally, then this is
an attempt to enforce the Movant’s rights with respect to the property addressed
herein, and it is not an attempt to collect the debt from you personally.
